     Case 4:20-cv-02078-MWB Document 39-1 Filed 11/11/20 Page 1 of 2




                UNITED STATES DISTRICT COURT FOR THE
                  MIDDLE DISTRICT OF PENNSYLVANIA

Donald J. Trump for President, Inc.,
Lawrence Roberts, and David John
Henry,
             Plaintiffs,
      v.
Kathy Boockvar, in her capacity as
Secretary of the Commonwealth of
Pennsylvania, Allegheny County Board
of Elections, Centre County Board of    No. 4:20-cv-02078-MWB
Elections, Chester County Board of      (Judge Matthew W. Brann)
Elections, Delaware County Board of
Elections, Montgomery County Board
of Elections, Northampton County
Board of Elections, and Philadelphia
County Board of Elections,
             Defendants,
      v.
DNC Services Corporation/Democratic
National Committee,
             Proposed Intervenor-
Defendant.

     [PROPOSED] ORDER GRANTING DEMOCRATIC NATIONAL
            COMMITTEE’S MOTION TO INTERVENE

     Upon consideration of the Motion to Intervene by Proposed Intervenor-

Defendant DNC Services Corporation/Democratic National Committee (“DNC”)

and the Memorandum of Law in support thereof, is hereby ORDERED that the

Motion is GRANTED.
     Case 4:20-cv-02078-MWB Document 39-1 Filed 11/11/20 Page 2 of 2




Dated: _____________


                                 ____________________________________

                                                   Judge Matthew W. Brann

                                                       District Court Judge




                                    2
